DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

 PETER HELIE, TIMOTHY HAVILAND, NED LIPES, PHIL LITOWITZ,
  and GREG SMITH, each individually and in a derivative capacity as
      shareholders of and on behalf of Old Palm Golf Club, Inc.,
                 a Florida not-for-profit corporation,
                             Appellants,

                                    v.

     OLD PALM HOLDINGS L.P., a Delaware Limited Partnership,
       CDVII OLD PALM LLC, a Delaware Limited Partnership,
  CLARION DEVELOPMENT VENTURES, III L.P., a Delaware Limited
 Partnership, CLARION DEVELOPMENT III, LLC, a Delaware Limited
     Partnership, CLARION PARTNERS LLC, a New York Limited
Partnership, TRITON ATLANTIC PARTNERS, LLC, a Delaware Limited
 Partnership, JAMES D. MOTTA, GARY WALKER, LESLIE SNAVELY,
                              and
                    OLD PALM GOLF CLUB, INC.
                           Appellees.

                             No. 4D17-2317

                           [February 8, 2018]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Richard L. Oftedal, Judge; L.T. Case
No. 502017CA003131XXXXMB.

  Gary M. Dunkel and Seth B. Burack of Fox Rothschild LLP, West Palm
Beach, for appellants.

  Jaime A. Bianchi, David P. Draigh and Zachary B. Dickens of White &
Case LLP, Miami, for appellees Old Palm Holdings, L.P., CDVIII Old Palm,
LLC, Clarion Development Ventures III, L.P., Clarion Development III, LLC,
and Clarion Partners, LLC.

   Kathryn L. Ender of Cole, Scott & Kissane, P.A., Miami, for appellees
Triton Atlantic Partners, LLC, James D. Motta, Gary Walker and Leslie
Snavely.

  Nathan E. Nason of Nason, Yeager, Gerson, White & Lioce, P.A., Palm
Beach Gardens, for appellee Old Palm Golf Club, Inc.
PER CURIAM.

  Affirmed.

GROSS, TAYLOR and CONNER, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2